                   Case 1:20-cv-00267-JHR Document 8 Filed 03/24/20 Page 1 of 2


                            IN THE UNITE                     S   DISTRICT COURT
                              FOR TH
                                                                 []!rEw MEXTCO
   LELAND TAYLOR
   a New     Mexico resident              ?{}HAREL ?        a,€#SE NO:           J o c-v !.(t'TNK
                                                                  \."'
  Plaintilf

  u.


  MICHELLE LUJAN GRISIIAM
 Individuatly,
 And any persons acting in concert of
 enforcement of the Order, et. al.

 Defendonts




        comes now' Leland T' Tayloq pro-se    plaintifi a New Mexico citizenand      others  who are being
 permanently and irreparably damaged
                                          by the loss of constitutionar rights from
                                                                                     the actions of the
 Defendants' ' It is requested of this court
                                             to issue an immediate emergency injunction
                                                                                             of the force of the
 attached order which removes the protections
                                                   of the First, Fourth, and Fourteenth Amendments
                                                                                                         of the
uS constitution and causes permanent and irreparable
                                                            harm to the citizens of New Mexico.
                                                                                                    It is
requested of the court to reinstate
                                     the protections of the uS constitution
                                                                              by ordering the order be null
and void.

       Affiant further sayeth naught.
                 Case 1:20-cv-00267-JHR Document 8 Filed 03/24/20 Page 2 of 2


    Respectfully Submitted,

             //
     -;2,
      er/   fu*--
    Leland T. Taylor
    Pro-Se plaintiff
    5A5-463_8422
    e-mail : linvent@aol. com




H
